Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 4-24-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-18 of copending Application No. 16/759,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 and 17-18 of the ‘317 application are substantially similar to claims 1-13 of the present application.


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vertical direction" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,400,745 to Saxby et al.
Referring to claim 1, Saxby et al. discloses a device for rearing aquaculture animals at sea comprising, a framework provided to be placed on a sea bed – see at 22-24 and 29,31 in figures 1-6, at least one rearing enclosure – at 10, internally delimiting a volume for receiving aquaculture animals – see figures 1-5, a connection – at 21, connecting the at least one rearing enclosure to the framework – see figures 1-6, permitting a rotation of the at least one rearing enclosure with respect to the framework about at least one substantially horizontal axis of rotation – see axis aligned with item 21 and the connection of the components – at 21-31 would permit the enclosure – at 10 to rotate in the body of water about the axis aligned with item 21 as seen in figures 1-6, a float device – at 28, connected to the at least one rearing enclosure – see at 23,30, and a limiting device – at 36,38, that limits travel of the rearing enclosures relative to the framework along a vertical direction – see figures 1-6.
Referring to claim 2, Saxby et al. further discloses the limiting device, comprises at least one flexible link – at the connection between 36 and 21 in figures 4-5 and – see at other of items 21 in figures 3-5, connecting the framework to the at least one rearing enclosure – see figures 1-6.
Referring to claims 3 and 4, Saxby et al. further discloses the at least one rearing enclosure – at 10, comprises a proximal edge and a distal edge that are opposite one another – see opposite ends and corresponding edges of item 10, wherein the connection – at 21, connects 
Referring to claim 9, Saxby et al. further discloses the connection – at 21, permits a rotation of the at least one rearing enclosure – at 10, about a first, substantially horizontal axis of rotation – axis aligned with item 21 as seen in figures 1-6, and a rotation of the first axis of rotation – aligned with item 21, with respect to the framework about a second axis of rotation substantially parallel to the first axis of rotation – see axis aligned with item 38 in figure 5 where the first axis and item 21 are capable of rotating about the axis aligned with item 38.
Referring to claim 11, Saxby et al. further discloses the at least one rearing enclosure – at 10, comprises a substantially flat lower bottom – see bottom of 10, parallel to the first and second axes of rotation – see at 21 and 38 in figure 5.
Referring to claim 13, Saxby et al. further discloses the at least one flexible link – at the other of items 21, connects the distal edge – of 10, to the framework – at 22-24 – see figure 3.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claims 2 or 3 above, and further in view of U.S. Patent No. 2,989,945 to Ford.
Referring to claim 5, Saxby et al. further discloses the framework comprises several components – at 23, parallel to one another and spaced apart from one another at least horizontally – see figure 3, wherein the at least one rearing enclosure comprises several rearing enclosures – at 10, each positioned between two of the several components – at 23 – see figure 3, wherein the connection – at 21, connects the proximal edge to one of the several components – see figures 3-6, and wherein the flexible link connects the distal edge to the other of the several components – see at 21 in figures 1-6. Saxby et al. does not disclose the framework comprises several metal bars. Ford does disclose the framework – at 12, comprises several metal bars – see figure 1 and column 1 lines 54-59. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the metal bar framework of Ford, so as to yield the predictable result of making the device more durable for repeated use. 
Referring to claim 6, Saxby et al. further discloses the framework comprises several components – at 24, parallel to one another and spaced apart from one another at least vertically – see figure 3, wherein the at least one rearing enclosure comprises several rearing enclosures – at 10, located one above the other – see figure 3, each connected to one of the several components – see figure 3, and wherein all of the rearing enclosures – at 10, being are connected to the float device – at 28 – see figures 3-6. Saxby et al. does not disclose the framework 
Referring to claim 7, Saxby et al. as modified by Ford further discloses a flexible link – at connection of 36 to 21 and other of items 21 in figures 3-5 of Saxby et al., connects the uppermost rearing enclosure – at 10, to the framework, limiting downward travel of the rearing enclosures – at 10 – see figures 3-6 of Saxby et al.
Referring to claim 8, Saxby et al. as modified by Ford further discloses a flexible link – at connection of 36 to 21 and other of items 21 in figures 3-5 of Saxby et al., connects one of the rearing enclosures – at 10, to the framework – see figure 3 of Saxby et al., limiting upward travel of the rearing enclosures – at 10 – see figures 3-6 of Saxby et al.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 9 above, and further in view of U.S. Patent No. 7,341,021 to Cortinas et al.
Referring to claim 10, Saxby et al. does not disclose the connection comprises at least one connection member of the connecting rod type, mounted pivoting on the at least one rearing enclosure about the first axis of rotation and mounted pivoting on the framework about the second axis of rotation. Cortinas et al. does disclose the connection – at 18, comprises at least one connection member of the connecting rod type – see the drawing figure, mounted pivoting on the at least one enclosure – at 1, about the first axis of rotation – at the connection of 1 to 18 as seen in the drawing figure, and mounted pivoting on the framework – at 17, about the second axis of rotation – see the connection of 17 and 18 in the drawing figure. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 2 above.
Referring to claim 12, Saxby et al. does not disclose the at least one flexible link is resilient. However, it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and make the flexible link out of any suitable material including a resilient material, so as to yield the predictable result of making the link more flexible and more durable for repeated use. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to aquaculture devices and methods in general:
	U.S. Pat. No. 4,766,846 to Lavoie – shows aquaculture device
	U.S. Pat. No. 4,950,104 to Streichenberger – shows aquaculture device
	U.S. Pat. No. 5,213,058 to Parker et al. – shows aquaculture device
	U.S. Pat. No. 5,251,571 to Willinsky et al. – shows aquaculture device
	U.S. Pat. No. 6,481,378 to Zemach – shows aquaculture device
	U.S. Pat. No. 10,932,452 to Leslie et al. – shows aquaculture device

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643